Case 2:18-cr-20579-VAR-MKM ECF No. 29-3 filed 12/07/18                                               PageID.271                   Page 1 of 34


                                                                    AUSA: Timothy Wyse                       Telephone: (313) 226-9144
  AO 106 (Rev. 04/10) Application tor a Search Wammt   Special Agent:     Bryan Randall                      Telephone: (216) 701-7915

                                        UNITED STATES DISTRICT COURT
                                                                      for the
                                                            Eastern District of Michigan

               In the Matter of the S.earch of                                                 2:17-mc-51454
                                                                         )
           (Briefly describe the pl'operty to be searched                )                     Assigned To : Drain, Gershwin A.
            01• iden/(lj1 the person by name and address)                )        Case No.     Assign. Date : l 0/25/2017
 6495 Telegraph Road, Bloomfield Township, MI 48301                      }
                                                                         )
                                                                         )
                                             APPLICATION FOR A SEARCH WARRANT
         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
 penalty of perjury that I have reason to believe that on the following person or pl'Operty (Identify the person or describe the
 pl'operty to be searched and give fJa /ocalion):
See ATTACHMENT A.

 located in the - - ~ Eastern
                      = = ~ - - District of - - - ~ =
                                                    Michigan
                                                      = - = ~ - - - , there is now concealed (/dentijj, the
 person 01· describe the properly to be sel=ed):
                                                                                                      I hereby certify that the foregoing is a certified copy
 See ATTACHMENT C.                                                                                    of the origin a! on file in this office.
                                                                                                                                                  ~·lll,ti;
                                                                                                      Clark, U.S. District court               ~~
           The basis for the search under Fed. R. Crim. P. 4J(c) is (check one or more):              Eastern Dlslrlctof Michigan    -~
                (ll evidence of a crime;                                                   By: -1L,iis.,a_.e.,arlLJ1l,oet,._t_ _ _ _ ~!>it!r!,t ~
                 0  contraband, fruits of crime, or other items illegally possessed;      .__   0
                                                                                                  '_'"-~-----------'

                 0  property designed for use, intended for use, or used in committing a crime;
                 0  a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                         Offense Description
18 USC§ 1960                                            Operating an Unlicensed Money Transmitting Business

         The application is based on these facts:
See attached AFFIDAVIT.

          @     Continued on the attached sheet.
          0     Delayed notice ___ days (give exact ending date if more than 30 days: _____ ) is requested
                under 18 U.S.C, § 3103a, the basis of which is set forth~ the attached she


                                                                                              App/lcanJ 's signall11'e
                                                                                  dall. Special Agent HSI
                                                                                              Printed name and title
Sworn to before me and signed in my presence

                                                                        ~ K. vwt/6!±_
and/or by reliable electronic means.

Date:               October 25, 2017
                                                                                               J11dge 's slgnnhll'e
City and state: Detroit MI                                              Mona I<. Majzoub
                  -===='----------                                                                     U.S. Magistrate Judge
                                                                                             Printed name and title
Case 2:18-cr-20579-VAR-MKM ECF No. 29-3 filed 12/07/18                     PageID.272        Page 2 of 34




                            IN THE UNITED STATES DISTRICT COURT
                              FOR the Eastern District of Michigan
                                                              2:17-mc-51454
     IN THE MATTER OF THE SEARCH OF:                          Assigned To : Drain, Gershwin A.
     6495 Telegraph Road, Bloomfield Township, Case No. Assign. Date: 10/25/2017
     MI48301



                                  AFFIDAVIT IN SUPPORT OF AN
                             APPLICATION UNDER RULE 41 FOR A
                               WARRANT TO SEARCH AND SEIZE


           I, Bryan Randall, being first duly sworn, hereby depose and state as follows:


                         INTRODUCTION AND AGENT BACKGROUND

           1.     I make this affidavit in support of an application under Rule 41 of the Federal

   Rules of Criminal Procedure for a warrant to search the premises known as 6495 Telegraph

   Road, Bloomfield Township, MI 48301, hereinafter "PREMISES," further described in

   Attachment A, for the things described in Attachment B. As further described in this affidavit

   and detailed in Attachment B, the purpose of this search is limited to the seizure of electmnic

   devices in the possession of Bradley Anthony STETKIW, who will be present at the PREMISES

   at approximately 1900 hours on October 25, 2017.

          2.      I ~ a Special Agent with Homeland Secmity Investigations ("HSI") within the

   United States Department of Homeland Security, and have been since August of 2009. As part

   ofmy employment with HSI, I successfully completed the Federal Law Enforcement

   Training Center's Criminal Investigator Training Program and the Immigration and

                                                   1
Case 2:18-cr-20579-VAR-MKM ECF No. 29-3 filed 12/07/18                   PageID.273      Page 3 of 34




    Customs Enforcement Basic School, both of which included intensive instruction with

   regard to Customs laws, financial crimes and drug enforcement, including the application

   for, and execution of, search and arrest warrants, as well as the application for criminal

   complaints, and other legal process. I am currently assigned to the Dark Web Group,

   (hereinafter "HSI Detroit Dark Web").


          3.      During my law enforcement career, I have participated in investigations of

   and received information from other law enforcement officers targeting money launderers

   and unlicensed money transmitters who use virtual currency, specifically Bitcoin, to assist in

   the unlawful importation and distribution of contraband in the United States.


          4.      I have personally participated in the money laundering and unlicensed money

   transmitter investigation set forth below. I am familiar with the facts and circumstances of

   the investigation through my personal participation, discussions with other agents of HSI

   and other law enforcement officials, interviews of witnesses, and my review of relevant

   records and reports. Unless otherwise noted, wherever in this affidavit I assert that a

   statement was made, the information was provided by an HSI agent, law enforcement

   officer, or witness who had either direct or hearsay knowledge of that statement, to whom I

   or others have spoken or whose reports l have read and reviewed. Such statements are

   among statements made by others and are stated in substance and in part unless otherwise

   indicated. Any interpretations or opinions rendered in this affidavit are based on my




                                                 2
Case 2:18-cr-20579-VAR-MKM ECF No. 29-3 filed 12/07/18                       PageID.274        Page 4 of 34




    training and experience in the context of the facts of this investigation. Because this

    affidavit is submitted for the limited purpose of establishing probable cause for the offenses

    listed in the criminal complaint, it does not recite all evidence gathered thus far.

           5.      This affidavit is intended to show only that there is sufficient probable cause for

   the requested wai1·ant and does not set fmth all ofmy knowledge about this matter.

                                          PROBABLE CAUSE


           6.     From in or about July 2015 up to and including in or about August 2017, the

   defendant, Bradley Anthony STETKIW, ran a Bitcoin exchange in the Bloomfield Hills,

   Michigan, area primarily using the website "Loca!Bitcoins" (LBC) to find customers.

   STETKIW would meet his customers at Tim Hortons located at 6495 Telegraph Road,

   Bloomfield Township, MI 48301. STETKIW advertised on LBC that he meets his

   customers offline at Tim Hortons located at 6495 Telegraph Road, Bloomfield Township,

   MI 48301. STETKIW operated under the user name "SaltandPepper", STETKIW bought

   ~old and brokered deals in Bitcoins for cash while failing to comply with the money

   transmitting business registration requirements set forth in Title 31, United States Code,

   Section 5330. "SaltandPepper" is a high-feedback LBC user on LBC. "SaltandPepper"

   advertised his service directly on LBC, as exemplified by the following post:

                  "I am the longest, most reliable and honest trader in Oakland County. Start
          this trade to arrange meeting time and coin availability.




                                                    3
Case 2:18-cr-20579-VAR-MKM ECF No. 29-3 filed 12/07/18                   PageID.275       Page 5 of 34




                  Meeting only at:

                  Tim Hortons
                  6495 Telegraph Road
                  Bloomfield Twp. Ml48301


                  The location is at Maple (15 mile) and Telegraph.

                  Transactions not completed within 12 hours are subject to cancellation."

          7.      Based on a subpoena for phone records and undercover bitcoin purchasing

   operations, I learned that the user of telephone number (248) 891-5609 is the defendant,

   Bradley A. STETKIW. During undercover operations in the past the man using cell phone

   number (248) 891-5609 identifiedhimselfto the UCA's as "Brad." An NLETS query

   resulted in obtaining a driver's license photo, full name, date of birth and full address of

   STETKIW. The query reported the following:


                 Bradley Anthony STETKIW, DOB: 01/19/1965, 740 Cortwright Street

   Pontiac, MI 48340.


          8.     2015 Oaldand County Tax records list Bradley A. STETKIW as the owner of

   the property located at 740 Cortwright, Pontiac, MI 48340.


          9.     Early records checks show STETKIW as the registered owner of a 2005

   Chrysler Pacifica (VIN 2C4GM684X5R549473) bearing Michigan plate BGF7260. The

   vehicle is registered to 740 Cortwright, Pontiac, MI 48340. During a more recent




                                                  4
Case 2:18-cr-20579-VAR-MKM ECF No. 29-3 filed 12/07/18                PageID.276      Page 6 of 34




    undercover purchase ofbitcoin we learned that STETKIW has since changed the plate pn

    the Pacifica. The new Michigan plate is DQH7879 and that plate is also registered to 740

    Cortwright, Pontiac, MI 48340.


           10.    Clear reports and a copy ofSTETKIW's Michigan driver's license along with

    the video taken from the undercover purchases ofBitcoin establish that Bradley Anthony

    STETKIW aka "Brad" and "SaltandPepper" are multiple names for the same individual.


          11.     Based on undercover transactions conducted in this investigation, I know that

    a typical Bitcoin purchase from STETKIW worked as follows:


          a.      The customer would contact STETKIW through either LBC message or via

   text message requesting to buy a certain amount ofbitcoins.

          b.     STETKIW and the customer would meet at Tim Hortons located at 6495

   Telegraph Road, Bloomfield Township, MI 48301 and negotiate a price and STETKIW's

   fee/commission based off the method of payment for the bitcoin (cash, bank deposit,

   GreenDot MoneyPak, PayPal, etc.). STETKIW typically charged a five percent fee.

          c.      The customer would provide a Bitcoin address to STETIUW.

          d.      Upon payment, STETIGW would send bitcoins to the customer's Bitcoin
   address.




                                                5
Case 2:18-cr-20579-VAR-MKM ECF No. 29-3 filed 12/07/18                  PageID.277      Page 7 of 34




           12.        On October 23, 2017, I conducted searches for STETKIW on FinCEN's MSB

   Registrant Search webpage with negative results. This webpage contains entities that have

   registered as Money Services Businesses pursuant to the BSA regulations at 31 CPR

   1022.380(a)(f).      Among other requirements, individuals acting as MSBs must register with

   FinCEN. STETIGW has not registered as an MSB with FinCEN. 740 Cortwright Pontiac,

   MI returns negative results when ran through FINCEN's MSB search tool.

          13.     HSI UCAs, in a total of six undercover meets, purchased approximately

   126.07814879 Bitcoins for $56, 700(USD) from STETKIW. During all of the transactions

   STETKIW would meet the UCAs at Tim Hortons located at 6495 Telegraph Road,

   Bloomfield Township, MI 48301. There were a total of26 Bitcoin Transactions between

   STETKIW and the UCAs. STETKIW charged the UCAs a percentage of the total cost to

   sell the bitcoins to the UCA for cash and for the UCAs to remain anonymous. STETKIW

   also brokered the deal between the UCAs an out-of-state Bitcoin seller that subsequently

   sold the UCA $35,000.00 worth ofBitcoin as an unlicensed money remitter.       In the

   beginning one of the UCAs initially contacted STETKIW through LBC and subsequen,tly

   corresponded primarily with STETKIW via text message. All s:ix of the meetings took

   place at a Tim Horton's in Bloomfield Hills, MI. The following is a breakdown of the

   meetings and certain information obtained each transaction:

         a.      August 18, 2015, purchase of 1.81331156 bitcoins for $500:

                 i.        STETKIW told UCA that STETKIW normally charges 10 percent



                                                  6
Case 2:18-cr-20579-VAR-MKM ECF No. 29-3 filed 12/07/18                 PageID.278      Page 8 of 34




   above actual bitcoin ma:rketrate to do a transaction outside ofLocalbitcoins.com but that he

   would do 9% direct to the UCA phone.

                 ii.    UCA's explained that they would need more bitcoins in the future and

   asked STETKIW what his maximum amount would be. STETKIW stated that he could

   sell up to $2,500.00(USD) per person, per day. STETIGW asked the UCA's: "Were you

   thinking of more than that?" STETKIW then stated that he could do $2,500.00(USD) to

   UCAI and $2,SOO(USD) to UCA2 in the same day. STETKIW, then also stated that the

   UCA's could bring more people and he could sell $2,500.00(USD) to each person. The

   UCA's asked "who regulates the $2,500.00?"

                 iii.   STETKIW replied "That's a limit I've set just to make, trying to make

   things comfortable." The UCA's asked if they built a relationship could STETKIW help

   them out. STETKIW replied "There's been a lot of bullshit law enforcement stuff with

   people getting, Bitcoin sellers, getting arrested for money laundering." The UCA's stated,

   "That's not money laundering right, I'm just buying if?" STETKIW replied "They consider

   it money laundering over a certain amount transaction." The UCA's asked how much that

   was. STETKIW stated "That I don't, the law varies everywhere."

                 iv.    UCA's stated that they normally used Western Union. STETKIW

  replied that Western Union wants ID to send money, they want ID to receive money and

   agreed with the UCA's that the fees were extremely high.




                                                7
Case 2:18-cr-20579-VAR-MKM ECF No. 29-3 filed 12/07/18                  PageID.279       Page 9 of 34




                    v.    STETKIW stated "I don't know how many people you want to bring

   into your circle." Then added, that was all he could do, that he didn't feel comfortable

   doing any more than that, but pointed out that it was per person, per day, and that the

   UCA' s could meet him at 11 :45 and do one trade and then after midnight do another trade.

                   vi.    STETKIW stated, "Just, I'm just going to say this and don't tell me

   what you're doing with your coin because if you do, and it's something bad, then I can't sell

   it to you." The UCA's replied "Well your version of bad, and my version of bad are

   probably different." STETKIW replied "Then just don't say anything okay? That's how it

   goes." The UCA's replied "If you're willing to work with me, I'm willing to work with

   you" STETKIW replied "That's the way we have to work."

                   vii.   The UCA's stated "hopefully this goes nice and smooth, and like I

   said, uh, I should probably know in what like, 2 weeks to get it, maybe 3 to get rid ofit and

   then maybe like a month I'd get a hold of you." STETKIW told the UCA's that was okay,

   that he's around and that he has been selling for 2 years and doesn't see any quitting coming

   up anytime soon.

          b.   .   October 20, 2015, purchase of 34.92068338 bitcoins for $10,000.00:

                   i.     STETKIW asked the UCA's "You think I'd draw too much attention

   if! brought one of those bill counters in here?" The UCA's stated that they were not

   comfortable with having that much money being on the table; STETKIW stated "Like I




                                                 8
Case 2:18-cr-20579-VAR-MKM ECF No. 29-3 filed 12/07/18                      PageID.280       Page 10 of 34




    said, I've been coming down here a long time and I know they don't keep, they don't keep

    their video more than a few days."

                   ii.     STETKIW stated "Let me break for a minute, the only thing I suggest

    to you guys, as you're riding around in the car with that kind of money, hide it, somewhere

    in the car, like under the spare tire or something the police aren't going to see. Because if

    you get pulled, let's just say you get pulled over and things get out of hand, they're going to

    tell you, well if you can't account for that we're seizing it. And it's legal for them to do that.

    Money seizure laws and stuff like that."; The UCA's asked STETKIW what he did with it

    and he replied "I've got a way of doing it, I'm not going to tell you how."

           c.      March 22, 2016, purchase of 32.12238142 bitcoins for $13,700.00:

                   i.     STETKIW stated that what started him being more careful was that, a

    client had shown up with a Sentry Fire Safe to do a deal which was too conspicuous for

    STETKIW.

                  ii.     STETKIW asked about the UCA's receiving small bills "How do you

   get rid of it?" UCA2 stated "You just make small deposits over time." STETIGW stated

   "Well, maybe I don't want to know you get rid ofit," then "cancel that question." UCA2

   asked STETKIW, how do you get rid ofit? STETIGW stated "Box itup." UCA2 asked

   about sharing ideas on how to get rid of small bills. STETKIW stated lots of stores need

   small bills.; UCAl stated that he/she understood that STETKIW takes the cash and goes

   and buys coin but at some point the cash needs to go back into commerce and that someone



                                                    9
Case 2:18-cr-20579-VAR-MKM ECF No. 29-3 filed 12/07/18                    PageID.281       Page 11 of 34




    wants to do something with that cash. We have that problem, we've got a lot of cash and

    we can't go to the bank and deposit $80,000(USD) cash, I can, but I might get a phone call;

    STETKIW laughed and stated "Not over ten grand, I wouldn't do any transaction with a

    bank over ten."

           d.     April 20, 2016, purchase of 32.32635728 bitcoins for $15,000.00:

                  i.     UCA explained that he/ she wanted to do what they could with

    STETKIW but do the remainder with an out-of-state seller and pay STETKIW a

   percentage or whatever he was comfortable with. STETKIW stated "The problem with [the

   out-of-state seller] is that I've given that guy a shit ton of business and he doesn't seem to

   take care of my people as well as I'd like him to." The UCA asked "In what way?"

   STETICTW stated "He's unresponsive, an, just, his rates, I thought his rates were kind of

   high for uh thirty five thousand dollars." The UCA asked what the rates were and

   STETICTW stated "I think he said five and a half to six."

                  ii.    STETKIW stated "All the business I've given him, he hasn't, he hasn't

   even given me a dollar worth of coin so it's kind of an annoyance factor with me too." The

   UCA stated. "I'm not trying to cut you out of anything, I'm happy to one guy I

   recommended him, they trade regularly and, we're talking, it's probably way over a

   hundred thousand dollars by now." The UCA asked "Total?" STETKIW replied "Total, at

   least. And you know and he hasn't said shit. It's like, okay, well I keep sending you these

   people, it's probably just a courtesy to send a few dollars."



                                                  10
Case 2:18-cr-20579-VAR-MKM ECF No. 29-3 filed 12/07/18                  PageID.282      Page 12 of 34




                     iv.   The UCA asked how to contact the out-of-state-seller, STETKIW

           replied

    "Well I've got the info for you" and pulled out a wallet from his shirt pocket. STETKIW

    then provided the UCA with a piece of paper with contact information.

           e.        August 31, 2016, purchase of24.38074075 bitcoins for $15,000.00:

                     i.    STETKIW told the UCA he would have to break up the sale into six

    separate transactions in order to prevent any one transaction from exceeding $2,500.00.

                  ii.      STETKIW told the UCA he appreciated the fact the funds were all in

    $100 bills and also stated he has a money counter at his home.

                  iii.      The UCA provided six wallet addressed to STETKIW who then

   made six different deposits for a total of24.38084075 BTC.

           f.     August 28, 2017, purchase of 0.5146744 bitcoins for $2,500.00:

                  i.       STETKIW met with a UCA that he had never conducted trades with

           in the past. Without identifying the UCA or requesting for identification

          information STETKIW sold the UCA 0.5146744 bitcoins. STETKIW charged the

          UCA points on the transaction that equaled approximately $154.13.




                                                  11
Case 2:18-cr-20579-VAR-MKM ECF No. 29-3 filed 12/07/18                   PageID.283       Page 13 of 34




                 TIM HORTONS 6496 Telegraph Road Bloomfield Township, MI 48301


           14.      Multiple surveillances conducted at Tim Hortons located at 6495 Telegraph

    Road, Bloomfield Township, MI 48301 show STETKIW frequently meets clients in the lobby

    of the restaurant. STETKIW advertises on LBC that he will only meet his clients at Tim ~ortons

    located at 6495 Telegraph Road, Bloomfield Township, MI 48301.

           15.      On June 16, 2016, a tracker wan·ant for STETKIW's vehicle was obtained and

    signed off on by a Magistrate Judge in the 4gth District Court of the State of Michigan. On June

    30, 2016, at approximately 2200 hours, HSI Detroit Special Agents installed a GPS tracker onto

    the red Chrysler Pacifica (Michigan License Plate: BGF 7260) which is owned and operated by

    STETK.IW. The tracker results showed frequent trips between Tim Hortons located at 6495

    Telegraph Road, Bloomfield Township, MI and 740 Cortwright Pontiac, Ml 48340. From the

   tracker information HSI Detroit was able to note that S1ETKIW also made stops at Bloomfield

   Village Square Shopping Center, Chase Bank (Bloomfield Town Square) and Speedway gas

   station at Dixie Highw~y and North Telegraph. HSI Detroit was able to pull bank account

   information for STETKIW from Chase bank subsequent to documenting his notable stops.

           16.      During the meets with the UCAs, at Tim Hortons located at 6495 Telegraph

   Road, Bloomfield Township, MI 48301, STETKIW would use electronic devices to conduct

   the transfer of Bitcoin from his wallet addresses to the UCAs wallet address. STETKIW

   conducted his business inside Tim Hortons using tablets, laptops and cell phones. The UCAs




                                                  12
Case 2:18-cr-20579-VAR-MKM ECF No. 29-3 filed 12/07/18                         PageID.284        Page 14 of 34




    are unable to verify whether or not the same electronic devices were used during each buy or

    if STETKIW used various devices.

           17.       Bitcoin is stored in Bitcoin wallets both online and offline. In order to access these

   wallets the owner of the Bitcoin must have a wallet address and a private key. A wallet address

   resembles a VIN. It is a sequence of letters and numbers and can contain up to 34 characters.

   Wallet addresses can also come in the form of a QR code which STETKIW and the UCAs have

   presented to one another scan to initiate the transfer of Bitcoin from STETKIW's wallet to the

   UCA's wallet. This was done using apps on both the UCA's phone and STETKIW's phone.

          18.       I know that STETKIW will be present at the subject premises on October 25, 2017

   at approximately 1900 hours because I messaged STETKIW on LBC asking him to meet so that

   to purchase $10,000.00(USD) worth ofbitcoins. STETKIW responded, and on October 25, 2017

   agreed to meet at the subject premises at 1900 on this date to conduct a transaction in which he

   would sell $5,000(USD) worth ofbitcoins.

                                           'fECHNCAL TERMS

          19.       Based on my training and experience, I use the following technical terms to

   convey the following meanings:

                 a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular

                    telephone) is a handheld wireless device used for voice and data communication

                    through radio signals. These telephones send signals through networks of




                                                      13
Case 2:18-cr-20579-VAR-MKM ECF No. 29-3 filed 12/07/18                   PageID.285        Page 15 of 34




                transmitter/receivers, enabling communication with other wireless telephones or

                traditional "land line" telephones. A wireless telephone usually contains a "call

                log," which records the telephone number, date, and time of calls made to and

                from the phone. In addition to enabling voice communications, wireless

               telephones offer a broad range of capabilities. These capabilities include: storing

                names and phone numbers in electronic "address books;" sending, receiving, and

                storing text messages and e-mail; taldng, sending, receiving, and storing still

               photographs and moving video; storing and playing back audio files; storing

               dates, appointments, and other info1mation on personal calendars; and accessing

               and downloading information from the Internet. Wireless telephones may also

               include global positioning system ("OPS") technology for determining the

               location of the device.

            b, Digital camera: A digital camera is a camera that records pictures as digital

               picture files, rather than by using photographic film. Digital cameras use a

               variety of fixed and removable storage media to store their recorded images.

               Images can usually be retrieved by connecth1g the camera to a computer or by

               connecting the removable storage medium to a separate reader. Removable

               storage media include various types of flash memory cards or miniature hard

               drives. Most digital cameras also include a screen for viewing the stored images.




                                                 14
Case 2:18-cr-20579-VAR-MKM ECF No. 29-3 filed 12/07/18                 PageID.286       Page 16 of 34




               This storage media can contain any digital data, including data unrelated to

               photographs or videos.

            c. Portable media player: A portable media player (or "MP3 Player" or iPod) is a

               handheld digital storage device designed primarily to store and play audio, video,

               or photographic files. ·However, a portable media player can also store other

               digital data. Some portable media players can use removable storage media.

               Removable storage media include various types of flash memory cards or

               miniature hard drives. This removable storage media can also store any digital

               data. Depending on the model, a portable media player may have the ability to

               store very large amounts of electronic data and may offer additional features such

               as a calendar, contact list, clock, or games.

            d. GPS: A GPS navigation device uses the Global Positioning System to display its

               cun-ent location. It often contains records the locations where it has been. Some

               GPS navigation devices can give a user driving or walking directions to another

               location. These devices can contain records of the addresses or locations involved

               in such navigation. The Global Positioning System (generally abbreviated

               "GPS") consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite

               contains an extremely accurate clock. Each satellite repeatedly transmits by radio

               a mathematical representation of the current time, combined with a special

               sequence of numbers. These signals are sent by radio, using specifications that



                                                 15
Case 2:18-cr-20579-VAR-MKM ECF No. 29-3 filed 12/07/18                  PageID.287       Page 17 of 34




               are publicly available. A GPS antenna on Earth can receive those signals. When

               a GPS antenna receives signals from at least four satellites, a computer connected

               to that antenna can mathematically calculate the antenna's latitude, longitude, and

               sometimes altitude with a high level of precision.

            e. PDA: A personal digital assistant, or PDA, is a handheld electronic device used

               for storing data (such as names, addresses, appointments or notes) and utilizing

               computer programs. Some PDAs also function as wireless communication

               devices and are used to access the Internet and send and receive e-mail. PDAs

               usually include a memory card or other removable storage media for storing data

               and a keyboard and/or touch screen for entering data. Removable storage media

               include various types of flash memory cards or miniature hard drives. This

               removable storage media can store any digital data. Most PDAs run computer

               software, giving them many of the same capabilities as personal computers. For

               example, PDA users can work with word-processing documents, spreadsheets,

               and presentations. PDAs may also include global positioning system ("GPS")

               technology for determining the location of the device.

           f. Tablet: A tablet is a mobile computer, typically larger than a phone yet smaller

               than a notebook, that is primarily operated by touching the screen. Tablets

               function as wireless communication devices and can be used to access the Internet

               through cellular networks, 802.11 "Wi-Fi" networks, or otherwise. Tablets



                                               16
Case 2:18-cr-20579-VAR-MKM ECF No. 29-3 filed 12/07/18                  PageID.288       Page 18 of 34




               typically contain programs called apps, which, like programs on a personal

               computer, perform different functions and save data associated with those

               functions. Apps can, for example, permit accessing the Web, sending and

               receiving e-mail, and participating in Internet social networks.

            g. Pager: A pager is a handheld wireless electronic device used to contact an

               individual through an alert, or a numeric or text message sent over a

               telecollllllunications network. Some pagers enable the user to send, as well as

               receive, text messages.

            h. IP Address: The Internet Protocol address (or simply "IP address") is a unique

               numeric addt·ess used by computers on the Internet. An IP address looks like a

               series of four numbers, each in the range 0-255, separated by periods (e.g.,

               121.56.97.178). Every computer attached to the Internet must be assigned an IP

               address so that Internet traffic sent from .and directed to that computer may be

               directed properly from its source to its destination. Most Internet service

               providers control a range of IP addresses. Some computers have static-that is,

               long-term-IP addresses, while other computers have dynamic-that is,

               frequently changed-IP addresses.

               a. Internet: The Internet is a global network of computers and other electronic

                   devices that communicate with each other. Due to the structure of the

                   Internet, connections between devices on the Internet often cross. state and


                                                17
Case 2:18-cr-20579-VAR-MKM ECF No. 29-3 filed 12/07/18                  PageID.289          Page 19 of 34




                  international borders, even when the devices communicating with each other

                  are in the same state.

               b. Sto1:age medium: A storage medium is any physical object upon which

                  computer data can be recorded. Examples include hard disks, RAM, floppy

                  disks, flash memory, CD-ROMs, and other magnetic or optical media.

               c. Peer-to-peer (P2P) is a decentralized communications model in which each

                  party has the same capabilities and either party can initiate a communication

                  session. Unlike the client/server model, in which the client makes a service

                  request and the server fulfills the request, the P2P network model allows each

                  node to function as both a client and server.

               d. TOR directs Internet traffic through a free, worldwide, volunteer network

                  consisting of more than six thousand relays to conceal a user's location and

                  usage from anyone conducting network surveillance or traffic analysis. Using

                  TOR makes it more difficult for Internet activity to be traced back to the user;

                  this includes visits to Web sites, online posts, instant messages~ and other

                  communication forms.

               e. "AlphaBayMarket" was operated for over two years on the dark web and was

                  used to sell deadly illegal drugs, stolen and fraudulent identification

                  documents and access devices, counterfeit goods, malware and other


                                                18
Case 2:18-cr-20579-VAR-MKM ECF No. 29-3 filed 12/07/18                     PageID.290        Page 20 of 34




                     computer hacldng tools, firearms, and toxic chemicals throughout the

                     world. AlphaBay was the world's largest underground marketplace of the

                     dark net, providing an avenue for criminals to conduct business anonymously.

                f.   Since Bitcoin is both a currency and a protocol, capitalization differs.

                     Accepted practice is to use "Bitcoin" (singular with an upper case letter B) to

                     label the protocol, software, and community, and "bitcoin" or "bitcoins" (with

                     a lower case b) to label units of the currency and that practice is adopted here.

          COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS

         14. Based on my knowledge, training, and experience, I know that electronic devices can

            store information for long periods of time. Similarly, things that have been viewed

            via the Internet are typically stored for some period of time on the device. This

            information can sometimes be recovered with forensics tools.

         15. As described above and in Attachment B, this application seeks permission to search

            for records that might be found on the PREMISES, in whatever form. they are found.

            One form in which the records might be found is data stored on a computer's hard

            drive or other storage media. Thus, the warrant applied for would authorize the

            seizure of electronic storage media or, potentially, the copying of electronically stored

            information, all under Rule 41(e)(2)(B).




                                                  19
Case 2:18-cr-20579-VAR-MKM ECF No. 29-3 filed 12/07/18                     PageID.291     Page 21 of 34




         16. Probable cause. I submit that if a computer or stornge medium is found on the

            PREMISES, that belongs to STETKIW and that is used in the commission of the

            crime of unlicensed money remitting, there is probable cause to believe those records

            will be stored on that computer or storage medium, for at least the following reasons:


                a. Based on my knowledge, training, and experience, I know that computer files

                   or remnants of such files can be recovered months or even years after they

                   have been downloaded onto a storage medium, deleted, or viewed via the

                   Internet. Electronic files downloaded to a storage medium can be stored for

                   years at little or no cost. Even when files have been deleted, they can be

                   recovered months or years later using forensic tools. This is so because when

                   a person "deletes" a file on a computer, the data contained in the file does not

                   actually disappear; rather, that data remains on the storage medium until it is

                   overwritten by new data.


               b. Therefore, deleted files, or remnants of deleted files, may reside in free space

                   or slack space-that is, in space on the storage medium that is not cun-ently

                  being used by an active fil-for long periods of time before they are

                  overwritten. In addition, a computer's operating system may also keep a

                  record of deleted data in a "swap" or "recove1y" file.




                                                20
Case 2:18-cr-20579-VAR-MKM ECF No. 29-3 filed 12/07/18                    PageID.292        Page 22 of 34




                 c. Wholly aprut from user-generated files, computer storage media-in

                    particulru·, computers' internal hard drives-contain electronic evidence of

                    how a computer has been used, what it has been used for, and who has used it.

                    To give a few exrunples, this forensic evidence can take the form of operating

                    system configurations, artifacts from operating system or application

                    operation, file system data structures, and virtual memory "swap" or paging

                    files. Computer users typically do not erase or delete this evidence, because

                    special software is typically required for that task. However, it is technically

                    possible to delete this information.

                d. Similarly, files that have been viewed via the Internet are sometimes

                    automatically downloaded into a temporary Internet directory or "cache."

                e. Based on actual inspection of other evidence related to this investigation, I run

                    aware that cell phone and computer equipment was used to generate wallet

                    addresses used in the unlicensed money remitting scheme. There is reason to

                    believe that there is a computer system and cell phones used in the undercover

                    transactions currently located on the PREMISES.

         17. Forensic evidence. As further described in Attachment B, this application seeks

            pe1mission to locate not only computer files that might serve as direct evidence of the

            crimes described on the warrant, but also for forensic electronic evidence that



                                                 21
Case 2:18-cr-20579-VAR-MKM ECF No. 29-3 filed 12/07/18                  PageID.293       Page 23 of 34




            establishes how computers a11d cellular phones were used, the purpose of their use,

            who used them, a11d when. There is probable cause to believe that this forensic

            electronic evidence will be on any storage medium in the PREMISES because:

               a. Data on the storage medium can provide evidence of a file that was once on

                   the storage medium but has since been deleted or edited, or of a deleted

                   portion of a file (such as a paragraph that has been deleted from a word

                   processing file). Virtual memory paging systems can leave traces of

                   information on the storage medium that show what tasks and processes were

                   recently active. Web browsers, e-mail programs, and chat programs store .

                   configuration information on the storage medium that can reveal information

                   such as online nicknames and passwords. Operating systems can record

                   additional information, such as the attachment of peripherals, the attachment

                   of USB flash storage devices or other external storage media, and the times

                  the computer was in use. Computer file systems can record information about

                  the dates files were created and the sequence in which they were created,

                  although this information can later be falsified.

               b. As explained herein, information stored within a computer and other

                  electronic storage media may provide crucial evidence of the "who, what,

                  why, when, where, and how" of the criminal conduct·under investigation, thus




                                                22
Case 2:18-cr-20579-VAR-MKM ECF No. 29-3 filed 12/07/18                 PageID.294        Page 24 of 34




                  enabling the United States to establish and prove each element or

                  alternatively, to exclude the innocent from further suspicion. In my training

                  and experience, information stored ,yithin a computer or storage media (e.g.,

                  registry info1mation, communications, images and movies, transactional

                  information, records of session times and durations, internet history, and anti-

                  virus, spyware, and malware detection programs) can indicate who has used

                  or controlled the computer or storage media. This "user attribution" evidence

                 is analogous to the search for "indicia of occupancy" while executing a search

                 wmTant at a residence. The existence or absence of anti-virus, spyware, and

                 malware detection programs may indicate whether the computer was remotely

                 accessed, thus inculpating or exculpating the computer owner. Further,

                 computer and storage media activity can indicate how and when the computer

                 or storage media was accessed or used. For exrunple, as described herein,

                 computers typically contain information that log: computer user account

                 session times and durations, computer activity associated with user accounts,

                 electronic storage media that connected with the computer, and the IP

                 addresses through which the computer accessed networks fil!d the internet.

                 Such information allows investigators to understand the chronological context

                 of computer or electronic storage media access, use, and events relating to the

                 crime under investigation. Additionally, some information stored within a



                                              23
Case 2:18-cr-20579-VAR-MKM ECF No. 29-3 filed 12/07/18                  PageID.295        Page 25 of 34




                  computer or electronic storage media may provide crucial evidence relating to

                  the physical location of other evidence and the suspect. For example, images

                  stored on a computer may both show a particular location and have

                  geolocation information incorporated into its file data. Such file data typically

                  also contains information indicating when the file or image was created. The

                  existence of such image files, along with external device connection logs, may

                  also indicate the presence of additional electronic storage media (e.g., a digital

                  camera or cellular phone with an incorporated camera). The geographic and

                  timellne information described herein may either inculpate or exculpate the

                  computer user. Last, information stored within a computer may provide

                 relevant insight into the computer user's state of mind as it relates to the

                  offense under investigation. For example, information within the computer

                 may indicate the owner's motive and intent to commit a crime (e.g., internet

                 searches indicating criminal planning), or consciousness of guilt (e.g., running

                 a "wiping" pro gram to destroy evidence on the computer or password

                 protecting/encrypting such evidence in an effort to conceal it from law

                · enforcement).

              c. A person with appropriate familiarity with how a computer works can, after

                 examining this forensic evidence in its proper context, draw conclusions about

                 how computers were used, the pmpose of their use, who used them, and when.



                                               24
Case 2:18-cr-20579-VAR-MKM ECF No. 29-3 filed 12/07/18                     PageID.296       Page 26 of 34




                 d. The process of identifying the exact files, blocks, registry entries, logs, wallet

                    addresses, wallet apps or other forms of forensic evidence on a storage

                    medium that are necessary to draw an accurate conclusion is a dynamic

                    process. While it is possible to specify in advance the records to be sought,

                    computer evidence is not always data that can be merely reviewed by a review

                    team and passed along to investigators. Whether data stored on a computer is

                    evidence may depend on other information stored on the computer and the

                    application of knowledge about how a computer behaves. Therefore,

                    contextual infmmation necessary to understand other evidence also falls

                    within the scope of the warrant

                e. Further, in finding evidence of how a computer was used, the purpose of its

                    use, who used it, and when, sometimes it is necessary to establish that a

                    paiticular thing is not present on a storage medium. For example, the

                    presence or absence of counter-forensic programs or anti-virus programs (and

                    associated data) may be relevant to establishing the user's intent.

         18. In most cases, a thorough search of a premises for information that might be stored on

            storage media often requires the seizure of the physical storage media and later off-

            site review consistent with the warrant. In lieu of removing storage media from the

            premises, it is sometimes possible to make an image copy of storage media.




                                                  25
Case 2:18-cr-20579-VAR-MKM ECF No. 29-3 filed 12/07/18                     PageID.297        Page 27 of 34




            Generally speaking, imaging is the taking of a complete electronic picture of the

            computer's data, including all hidden sectors and deleted files. Either seizure or

            imaging is often necessary to ensure the accuracy and completeness of data recorded

            on the storage media, and to prevent the loss of the data either from accidental or

            intentional destruction. This is true because of the following:


               a. The time required for an examination. As noted above, not all evidence takes

                   the form of documents and files that can be easily viewed on site. Analyzing

                   evidence of how a computer has been used, what it has been used for, and

                   who has used it requires considerable time, and taking that much time on

                   premises could be unreasonable. As explained above, because the warrant

                   calls for forensic electronic evidence, it is exceedingly likely that it will be

                   necessary to thoroughly examine storage media to obtain evidence. Storage

                   media can store a large volume of information. Reviewing that information

                   for things described in the warrant can take weeks or months, depending on

                   the volume of data stored, and would be impractical and invasive to attempt

                   on-site.

               b. Technical requirements. Computers can be configured in several different

                   ways, featuring a variety of different operating systems, application software,

                  and configurations. Therefore, searching them sometimes requires tools or




                                                 26
Case 2:18-cr-20579-VAR-MKM ECF No. 29-3 filed 12/07/18                   PageID.298        Page 28 of 34




                    knowledge that might not be present on the search site. The vast anay of

                    computer hardware and software available makes it difficult to know before a

                    search what tools or knowledge will be required to analyze the system and its

                    data on the Premises. However, taking the storage media off-site and

                    reviewing it in a coptrolled environment will allow its examination with the

                    proper tools and knowledge.

                c. Variety of forms of electronic media. Records sought under this warrant

                    could be stored in a variety of storage media fotmats that may require off-site

                    reviewing with specialized forensic tools.

         19. Nature ofexamination. Based on the foregoing, and consistent with Rule

            41(e)(2)(B), the warrant I am applying for would permit seizing, imaging, or

            otherwise copying storage media that reasonably appear to contain some or all of the

            evidence described in the warrant, and would authorize a later review of the media or

            information consistent with the WatTant. The later review may require techniques,

            including but not limited to computer-assisted scans of the entire medium, that might
            expose many parts of a hard drive to human inspection in order to determine whether

            it is evidence described by the warrattt.




                                                  27
Case 2:18-cr-20579-VAR-MKM ECF No. 29-3 filed 12/07/18                    PageID.299        Page 29 of 34




                                           CONCLUSION

         20. I submit that this affidavit supports probable cause for a warrant to search the

             PREMISES described in Attachment A and seize the items described in Attachment

             B. HSI Detroit has made arrangements with STETKIW to meet him at Tim Hortons

             located at 6495 Telegraph Road, Bloomfield Township, MI 48301 on

             Wednesday, October 25, 2017 at 1900 hours to purchase $5,000 worth ofBitcoin.




                                                      Respectfully submitted,


                                                          ~£,U_/
                                                      BR~DALL
                                                      Special Agent
                                                      Homeland Security Investigations



         Subscribed to before me and signed in my
         presence and/or by reliable electronic means.



         Dated:
                  October 25, 2017
                  ----------
                                                      ~K.VU/Jf~
                                                      HONORABLE MONA K. MAJZOUB
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 28
Case 2:18-cr-20579-VAR-MKM ECF No. 29-3 filed 12/07/18                   PageID.300       Page 30 of 34




                                         ATTACHMENT A

                                        Property to be searched


           The property to be searched is Tim Hortons located at 6495 Telegraph Road,

    Bloomfield Township, MI 48301, further described as a commercial business that shares a

    building with a gas station and is located on the comer of Telegraph and Maple. The building

    sits on the northeast comer of Telegraph and Maple.
Case 2:18-cr-20579-VAR-MKM ECF No. 29-3 filed 12/07/18                      PageID.301       Page 31 of 34




                                            ATTACHMENT B

                                            Property to be seized

           1.       All records, in whatever form they may be kept, relating to violations of Title 18,

    United States Code, Section 1960, those violations involving Bradley A. STETKIW and

    occurring after July 2015, including:

                a. Records and information relating to the selling of Bitcoin;

                b. Records and information relating to wallet addresses, including any cryptographic

                    keys, in any form-used to access those addresses through any computer programs

                    or online bitcoin exchanges.

                c. Bitcoin wallets, wallet addresses, hardware wallets (such as trezor or ledger

                   devices), private keys, wallet recovery seeds, usernames, passwords, mnemonic

                   pins, PGP keys and 2FA devices.

                d. Records and information relating to cryptocurrency exchanges used by

                   STETKIW;


                e. Records and information relating to dark web market place purchases.

                f. Records and information relating to money received from the sale of Bitcoin.

          2.       United States Currency or other monetary instruments.
Case 2:18-cr-20579-VAR-MKM ECF No. 29-3 filed 12/07/18                        PageID.302       Page 32 of 34




           3.       Bitcoin. Seizure ofbitcoin will be effectuate~ by (1) identifying bitcoin wallets

    and their cryptographic keys through the seizure of information described in Paragraph l, supra,

    and (2) transferring bitcoin to a government-controlled wallet.

           4.       Computers, phones, tablets, and storage media in the possession, custody, or

    control of Bradley A. STETKIW used as a means to commit the violations described above,

    including violations of Title 18, United Stats Code, Section 1960 or any such devices that may

    contain any communications with buyers and sellers of bitcoins.

           5.       For any computer or storage medium whose seizure is otherwise authorized by

   this warrant, and any computer or storage medium that contains or in which is stored records or

   information that is otherwise called for by this warrant (hereinafter, "COMPUTER'):

                a. evidence of who used, owned, or controlled the COMPUTER at the time the

                    things described in this warrant were created, edited, or deleted, such as logs,

                    registry entries, configuration files, saved usemames and passwords, documents,

                    browsing history, user profiles, email, email contacts, "chat," instant messaging

                    logs, photographs, and correspondence;

                b. evidence indicating how and when the computer was accessed or used to

                   determine the chronological context of computer access, use, and events relating

                   to crime under investigation and to the computer user;

                c. evidence indicating the computer user's state of mind as it relates to the crime

                   under investigation;
                                                      2
Case 2:18-cr-20579-VAR-MKM ECF No. 29-3 filed 12/07/18                       PageID.303       Page 33 of 34




                 d. evidence of the attachment to the COMPUTER of other storage devices or similar

                     containers for electronic evidence;

                 e. evidence of connter-forensic programs (and associated data) that are designed to

                     eliminate data from the COMPUTER;

                f. evidence of the times the COMPUTER was used;

                g. passwords, encryption keys, and other access devices that may be necessary to

                     access the COMPUTER;

                h. documentation and manuals that may be necessary to access the COMPUTER or

                     to conduct a forensic examination of the COMPUTER;

                i. records of or information about Internet Protocol addresses used by the

                     COMPUTER;

                j.   records of or information about the COMPUTER's Internet activity, including

                     firewall logs, caches, browser history and cookies, "bookmarked" or "favorite"

                     web pages, search terms that the user entered into any Internet search engine, and

                     records of user-typed web addresses; and

                k. contextual information necessary to understand the evidence described in this

                     attachment.

           6.        Routers, modems, and network equipment used to connect computers to the

   Internet.
                                                      3
Case 2:18-cr-20579-VAR-MKM ECF No. 29-3 filed 12/07/18                     PageID.304       Page 34 of 34




           As used above, the terms "records" and "information" includes all forms of creation or

    storage, including any form of computer or electronic storage (such as hard disks or other media

   that can store data); any handmade form (such as writing); any mechanical form (such as printing

   or typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,

   videotapes, motion pictures, or photocopies).

           The term "computer" includes all types of electronic, magnetic, optical, electrochemical,

   or other high speed data processing devices performing logical, arithmetic, or storage functions,

   including desktop computers, notebook computers, mobile phones, tablets, server computers, and

   network hardware.

           The term "storage medium" includes any physical object upon which computer data can

   be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and

   other magnetic or optical media.




                                                   4
